DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly added claim limitation of “a primary timer based on at least two TSC value-primary timer value pairs received from a separate device”  In not taught in Chandhoke et al in that Chandhoke et al only expressly uses one pair of time stamps.  The Master/host timestamp and paired with the slave/device timestamp.  In reviewing applicant’s specification for support the specification makes clear Para [0027] that the master generates a timestamp and pairs it with the ART received from CPU node 304-1.  Thus, the pair is the local master timestamp and the received timestamp.  Then the master provide the pair to CPU node 204-1.  The CPU node 304-1 can calculate an adjustment to its TSC value based on multiple pairs of value of master timer and the ART received from CPU node 304-1.  Multiple references were found that used multiple timestamps pairs such as Stein et al PN 2018/0227080 figure 2 showing 5 timestamp pairs.  Some references like Stein et al calculated the offset and sent that to the slave others sent the pair to the slave so the slave can calculate the offset themselves as in the claim language.  Van Der Stok et al uses two pairs of timestamps to determine clock skew but doesn’t state that the pairs are provided to the slave only that the compensation is performed.  References in which the plural pairs of time stamps are sent to a slave/device that is to synchronize were also found such as Krober et al PN 2008/0270800 that teaches a network time protocol Para [0015] “The content having the ordered pairs of timestamps may then be provided to the clients, which are used to synchronize clocks local to the clients, such as by adjusting the local clock based on timestamp ratios. In this way, the local clock of the client may be synchronized with the network operator to synchronize output of the content.” Abstract “An approximation is computed of a plurality of the ordered pairs of timestamps for the interval and the approximation is adjusted using an ordered pair of timestamps taken from a previous approximation”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandhoke et al PN 2012/0030495 in view of Krober et al PN 2008/0270800.
In regards to claims 1: Chandhoke et al teaches a method comprising: determining a first offset (“difference” Abstract “The device determines a difference between the device's associated second counter and the first counter” Para [0011]) of a time stamp (Para [0122]) counter (TSC) for a first central processing unit (devices “second counter” compared to masters “first counter” Para [0011]) (CPU) (processor Para [0090][0137]) node relative to a master timer (“first counter associated with a master” Abstract), wherein the master timer is provided by a separate device (master/host figure 6); determining a second offset (each device of the plurality of devices determine its own difference) of a TSC for a second CPU node (processor) relative to the master timer; adjusting the TSC for a first CPU node based on the first offset (Para [0012][0122][0129][0138]); and adjusting the TSC for a second CPU node based on the second offset (Para [0012][0122][0129][0138]).  Chandhoke et al only expressly uses one pair of time stamps, as opposed to providing at least two TSC value-primary timer pairs received to a separate device.  Krober et al teaches synchronizing a clock local to a client with a network clock Para [0015] “The content having the ordered pairs of timestamps may then be provided to the clients, which are used to synchronize clocks local to the clients, such as by adjusting the local clock based on timestamp ratios. In this way, the local clock of the client may be synchronized with the network operator to synchronize output of the content.” Using plural ordered pairs of timestamps.  It would have been obvious to use plural pairs of timestamps to synchronize because this is more accurate than a single pair of timestamps.
In regards to claim 5: the offset is calculated as a difference between a first value and a second value, a difference is a first order calculation thus linear.
In regards to claims 6-7: Chandhoke et al teaches the clocks are “implemented by some form of oscillator” (Para [0124]). “some form of oscillator” would include crystal oscillators and multivibrators (multivibrators are not as accurate and cannot oscillate at the frequencies of crystal oscillators). Chandhoke et al however does not expressly state the oscillator is a crystal oscillator. Official notice is taken that crystal oscillators are the standard form of oscillator in computing. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a crystal oscillator because this is the standard.
In regards to claim 21:  Krober et al teaches when graphing the ordered pairs “with a slope of the line being one plus (or minus) a relatively small clock offset and the intercept of the line being the time different between the two clocks at PCR time equal zero. The uncorrected NTP timestamps t.sub.ntp[i] fall above or below the line more or less randomly due to jitter in this example.” Para [0039] the equation of a slope is mX+b by definition.
In regards to claim 22:  Chandhoke et al teaches PCI express (Para [0002]).

Claim(s) 2, 8-18, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandhoke et al PN 2012/0030495 in view of Krober et al PN 2008/0270800 as applied to claim 1 above, and further in view of Kasichainula PN 2019/0045475.
In regards to claims 2, 23: Both Chondhoke et al and Krober et al teaches a network but neither expressly states the timer is in a network interface controller.  Chandhoke et al only teaches the master and slaves being “functional units” which are devices with a processor and memory. Chandhoke et al does not teach the specific claimed functional units. Kasichainula teaches synchronization including a network interface controller including sampling its internal time and network time on its NIC. It would have been obvious to have the master functional unit be a NIC providing network time because this would have prevented limiting the types of functional units.
In regards to claims 8, 12: Chandhoke et al teaches a method comprising: determining a first offset (“difference” Abstract “The device determines a difference between the device's associated second counter and the first counter” Para [0011]) of a time stamp (Para [0122]) counter (TSC) for a first central processing unit (devices “second counter” compared to masters “first counter” Para [0011]) (CPU) (processor Para [0090][0137]) node relative to a master timer (“first counter associated with a master” Abstract), wherein the master timer is provided by a separate device (master/host figure 6); determining a second offset (each device of the plurality of devices determine its own difference) of a TSC for a second CPU node (processor) relative to the master timer; adjusting the TSC for a first CPU node based on the first offset (Para [0012][0122][0129][0138]); and adjusting the TSC for a second CPU node based on the second offset (Para [0012][0122][0129][0138]). Chandhoke et al only teaches the master and slaves being “functional units” which are devices with a processor and memory. Chandhoke et al does not teach the specific claimed functional units (i.e. an accelerator). Applicants specification states a NIC is an accelerator. Kasichainula teaches synchronization including a network interface controller including sampling its internal time and network time on its NIC. It would have been obvious to have the master functional unit be a NIC providing network time because this would have prevented limiting the types of functional units.
In regards to claims 9-10: Chandhoke et al teaches reading the masters counter and determining the difference based on the slave counters and the master counter.
In regards to claim 11: Kasichainula teaches virtualized hardware (Para [0067]) Chandhoke et al teaches virtual devices (Para [0052).
In regards to claim 13: Chandhoke et al teaches the master can be a host.
In regards to claims 14, 16: Kasichainula teaches the timestamp is based on a network source.
In regards to claim 15: Kasichainula teaches the time stamp may be based on IEEE 1588 (Para [0019]) or GPS (Para [0052]).
In regards to claim 17-18: Chandhoke et al teaches the clocks are “implemented by some form of oscillator” (Para [0124]). “some form of oscillator” would include crystal oscillators and multivibrators (multivibrators are not as accurate and cannot oscillate at the frequencies of crystal oscillators). Chandhoke et al however does not expressly state the oscillator is a crystal oscillator. Official notice is taken that crystal oscillators are the standard form of oscillator in computing. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a crystal oscillator because this is the standard.
In regards to claim 24:  Chandhoke et al teaches synchronizing a second device.
In regards to claim 25:  Chandhoke et al teaches PCI express (Para [0002]).
Claim(s) 3-4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandhoke et al PN 2012/0030495 in view of Krober et al PN 2008/0270800 as applied to claim 1 above, and further in view of Rai et al PN 2010/010378 1.
In regards to claims 3-4, 19: Chandhoke et al only teaches reading the masters time counter as opposed to sending the timestamp to master then the master sending its timestamp back. Rai et al teaches providing a copy of the TSC to the separate device (202 slave node sends time message to master node); determining a master time stamp when the copy of the TSC is received (204 master node receives message and inserts master receive time into message and sends back to slave); providing the master time stamp and the copy of the TSC to the first CPU node (204 sends message back to slave); and the first CPU node determining the first offset (210 computes time delay and compute Delta — delta is the oddest) based, at least, in part on the master time stamp and the copy of the TSC (“master receive time — slave send time — (time delay/2) based on the first offset (Delta); and adjusting the TSC for a second CPU node based on the second offset (steps 216-220). It would have been obvious to include sending the slave timestamp and inserting the master timestamp when the slave time stamp is received because this would have compensated for propagation delay between the master and slave.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandhoke et al PN 2012/0030495 in view of Krober et al PN 2008/0270800 and Rai et al PN 2010/0103781 as applied to claim 19 above, and further in view of Kasichainula PN 2019/0045475.
In regards to claim 20: Chandhoke et al teaches a method comprising: determining a first offset (“difference” Abstract “The device determines a difference between the device's associated second counter and the first counter” Para [0011]) of a time stamp (Para [0122]) counter (TSC) for a first central processing unit (devices “second counter” compared to masters “first counter” Para [0011]) (CPU) (processor Para [0090][0137]) node relative to a master timer (“first counter associated with a master” Abstract), wherein the master timer is provided by a separate device (master/host figure 6); determining a second offset (each device of the plurality of devices determine its own difference) of a TSC for a second CPU node (processor) relative to the master timer; adjusting the TSC for a first CPU node based on the first offset (Para [0012][0122][0129][0138]); and adjusting the TSC for a second CPU node based on the second offset (Para [0012][0122][0129][0138]). Chandhoke et al only teaches the master and slaves being “functional units” which are devices with a processor and memory. Chandhoke et al does not teach the specific claimed functional units (.e. an accelerator). Applicants specification states a NIC is an accelerator. Kasichainula teaches synchronization including a network interface controller including sampling its internal time and network time on its NIC. It would have been obvious to have the master functional unit be a NIC providing network time because this would have prevented limiting the types of functional units. Kasichainula teaches the time stamp may be based on IEEE 1588 (Para [0019]) or GPS (Para [0052]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Multiple references are cited teaching plural pairs of timestamps for synchronization.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/Primary Examiner, Art Unit 2187